            Case 1:20-cv-11956-PBS Document 14 Filed 02/03/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

                                                      )
MICHAEL A. JOSEY,                                     )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    )      1:20-cv-11956-PBS
                                                      )
COMMONWEALTH OF MASSACHUSETTS,                        )
                                                      )
                Defendant.                            )
                                                      )

                             AFFIDAVIT OF ERIC A. MARTIGNETTI

       I, Eric A. Martignetti, hereby depose and state as follows:

       1.       I am an Assistant Attorney General and counsel for Defendant Commonwealth of

Massachusetts (“Commonwealth”) in this matter.

       2.       Attached hereto as Exhibit A is a true and accurate copy of Plaintiff’s Complaint

filed in Josey v. Commonwealth, Suffolk Superior Court, Civil Action No. 2084CV00388 (“2020

State Court Action”).

       3.       Attached hereto as Exhibit B is a true and accurate copy of Plaintiff’s Motion to

Amend Complaint filed in Josey v. Commonwealth, Suffolk Superior Court, Civil Action No.

1084CV00977.

       4.       Attached hereto as Exhibit C is a true and accurate copy of the Court’s margin

order allowing the Commonwealth’s Motion to Dismiss in the 2020 State Court Action.

       5.       Attached hereto as Exhibit D is a true and accurate copy of the Court’s Judgment

on Motion to Dismiss in the 2020 State Court Action.




                                                 1
          Case 1:20-cv-11956-PBS Document 14 Filed 02/03/21 Page 2 of 2




       Signed under the penalties of perjury on February 3, 2021.


                                              /s/ Eric A. Martignetti
                                              Eric A. Martignetti




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified in the Notice of Electronic Filing (NEF)
and copies were sent by first-class mail to those indicated as non-registered participants on
February 3, 2021.



                                              /s/ Eric A. Martignetti
                                              Eric A. Martignetti




                                                  2
